DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of the species of lipid in the reply filed on 28 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites depends from claim 11, which states that the propellant gas consists of n-butane. Claim 12 then further limits the claim by stating that “about 50% by weight of the n-butane is present.” It is unclear what is being claimed, as this would imply that claim 11 recited butane both present in the claim scope as well as was referring to butane outside the scope of the claim (the presumed “absent” butane as opposed to “present” n-butane).  And there is no antecedent support of other recitation for the butane required but not in the claimed formulation present in either claim 12, claim 11, or the other claims from which claim 12 depends from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (US Patent Application Publication 2008/0260655) in view of Menon et al. (US Patent Application Publication 2015/0020915).
Tamarkin et al. discloses substantially non-aqueous, non-alcoholic, non-silicone, foamable carrier compositions comprising petrolatum and a propellant (abstract).  One example of such a formulation has two petrolatum compounds present in 60 wt%, the foam adjuvant oleyl alcohol present in 10 wt%, aluminum starch octenyl succinate in 15 wt%, zinc oxide in 15 wt%, and n-butane as a propellant in 20 wt% (based on the formulation for the other ingredients being 100 
The difference between this composition and the formulation recited by instant claim 1 is that the amount of the lipid-based preparation (i.e. the portion that is not the propellant) in instant claim 1 is less than 70 wt% of the total formulation. The amount in the example taught by Tamarkin et al. is higher (about 83 wt%).  
Menon et al. discusses compositions mixed with propellants and devices used to deliver such aerosol sprays (abstract).  In discussing the amount of propellant used, Menon et al. states that different propellant concentrations can provide different desirable effects.  For example, higher propellant concentrations can contain larger amounts of the active composition in larger spray devices (paragraph [10]).  Also, higher propellant concentrations enhance the fresh feeling on the skin at the time of application due to more liquid propellant depositing on the skin and vaporizing therefrom (id.).  The concentrations discussed and disclosed range from about 30 wt% to about 90 wt% of the total fill of the device (paragraph [75]), a range which overlaps the instantly recited range.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05(A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used higher amounts of propellant in the formulation taught by Tamarkin et al.  Doing so would allow for a fresh feeling upon application to the skin, and would allow for larger amounts of actives in larger spray devices to be delivered, as taught by Menon et al.  The prima facie obvious the formulation recited by independent instant claim 1 and dependent claims 3-4 and 6-8.
Instant claim 2 furthers limit the dynamic viscosity of the formulation (from 15,000 to 30,000 mPa*s).  Tamarkin et al. state that the compositions have a high viscosity, ranging from 12,000 to 500,000 cP (paragraph [48]), which is a range of from 12,000 to 500,000 mPa*s (the units are equivalent).  This range overlaps the range recited by instant claim 2.
Instant claim 5 recites that there is a mixture of the propellants n-butane and a mixture of isobutene and/or propane (in a ratio of 99.9:0.1 to 90:10).  Mixtures of these three propellants are disclosed by Tamarkin et al., such as the mixture available as AP-70 (paragraph [412]), but Tamarkin et al. does not disclose their relative amounts.  Menon et al. does teach that with mixtures of propellants such as AP-70 (paragraph [86]), and further teaches that when mixtures are present the amount of n-butane is greater than 50 wt% (paragraph [88]).  And it would have been prima facie obvious to use such a mixture and in the amounts taught by Menon et al. as such amounts can provide for the benefits taught therein.
Instant claims 9 and 11-12 recites that a mixture of several lipids are present. One of these, Cera Microcristallina, has as an alternate name microcrystalline wax, and this, mineral oil, ceresin, and lanolin are taught suggested as included by Tamarkin et al. (paragraphs [70] and [272-273]).
Instant claim 10 recites the further inclusion of glycerin and bisabolol, which these are suggested by Tamarkin et al. as humectants (paragraph [375]) and cosmetic active agents (paragraph [456]). Instant claim 13 also recites the inclusion of bisabolol.
Instant claim 14 recites a further limitation to the amount of lipids in the lipid-containing formulation.  And Tamarkin et al. teaches that amount of petrolatum can range from 25 wt% to 95 wt% (claim 1), a range which overlaps the instantly recited range.

 Instant claim 16 recites a limitation to the droplet size when sprayed. While Tamarkin et al. does not expressly state the droplet size, the droplet sizes are qualitatively measured by being counted (paragraph [607]), and Tamarkin et al. notes that the light microscope used is limited to sizes above 800 nm (paragraph [608]), and thus the bubbles are at least 10 nm (which is the range recited by the instant claim). Instant claim 20 also recites this limitation.
Instant claims 17 and 18 recite further limitations that the formulation is in a pressurized canister, and Tamarkin et al. teaches this limitation (paragraph [16]).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,561,586. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claim recites an .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/Brian Gulledge/Primary Examiner, Art Unit 1612